Citation Nr: 0508809	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  03-18 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to recognition as the veteran's widow for 
purposes of Department of Veterans Affairs (VA) death pension 
benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran, who had active service from December 1941 to 
July 1945, from June 1946 to February 1947, and from 
June 1947 to March 1950, died in January 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  


FINDINGS OF FACT

1.  The veteran and the appellant were married in 
November 1997 and remained married until the veteran's death 
in January 2002.  

2.  The separation between the veteran and the appellant was 
either by mutual consent so that the veteran could obtain 
medical care, or was procured by the veteran without the 
fault of the appellant.  

3.  After the separation the appellant did not live with 
another person of the opposite sex and did not hold herself 
out openly to the public to be the spouse of another person.  


CONCLUSION OF LAW

The appellant is entitled to recognition as the surviving 
spouse of the veteran for purposes of VA death pension.  
38 U.S.C.A. §§ 101, 103, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.50(b)(1)(2), 3.53 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In order for the appellant to be recognized as the surviving 
spouse of the veteran it must be shown that she was married 
to the veteran and lived continuously with him from the date 
of the marriage until the veteran's death except where there 
was a separation which was due to the misconduct of, or 
procured by, the veteran without the fault of the spouse.  
38 U.S.C.A. § 101(3) (West 2002); 38 C.F.R. § 3.50(b)(1); See 
Gregory v. Brown, 5 Vet. App. 108 (1993).  Further, she must 
not have lived with another person of the opposite sex and 
held herself out openly to the public to be the spouse of 
such other person.  38 C.F.R. § 3.50(b)(2).  

The requirement that there must be continuous cohabitation 
from the date of marriage to the date of death of the veteran 
will be considered as having been met when the evidence shows 
that any separation was due to the misconduct of, or procured 
by, the veteran without fault of the surviving spouse.  
Temporary separations which occur, including those caused for 
the time being through fault of either party, will not break 
the continuity of the cohabitation.  38 C.F.R. § 3.53(a).  

The statement of the surviving spouse as to the reason for 
the separation will be accepted in the absence of 
contradictory information.  If the evidence establishes that 
the separation was by mutual consent and that the parties 
lived apart for purposes of convenience, health, business, or 
any other reason which did not show an intent on the part of 
the surviving spouse to desert the veteran, the continuity of 
the cohabitation will not be considered as having been 
broken.  38 C.F.R. § 3.53(b).  

The evidence reflects that the appellant and the veteran were 
married in November 1997.  While the veteran, in a 
February 1999 claim, reported that he was divorced, there is 
no other evidence indicating that the veteran and appellant 
were ever divorced.  All other evidence of record reflects 
that they continued to be married until the veteran's death.  
The veteran's certificate of death has been amended to 
reflect that he was married to the appellant at the time of 
his death.  Therefore, the Board concludes that a 
preponderance of the evidence supports the finding that the 
appellant and the veteran were married in November 1997 and 
remained married until the veteran's death in January 2002.  

The remaining question is whether the veteran and the 
appellant lived together continuously until the veteran's 
death and, if they did not, whether the separation was 
without fault by the appellant.  The record is not entirely 
clear, but the Board concludes that it is at least as likely 
as not that the continuous cohabitation between the veteran 
and the appellant was not broken, as he reportedly left to 
obtain medical treatment (eye surgery).  Alternatively, any 
separation between the veteran and the appellant, prior to 
the veteran's death, was without fault of the appellant.  As 
noted below, it was the veteran who left, and there is no 
showing of fault in the separation on the part of the 
appellant.

In a July 2002 statement the appellant indicated where she 
and the veteran had lived, and the periods during which they 
had lived in those locations.  She reported that they lived 
in Alabama from the time of their marriage until late 
November 1998.  At that time they moved to Mississippi.  They 
returned to Alabama in February 1999.  In the veteran's 
February 1999 claim he indicated that he was living in 
Alabama.  VA letters were mailed to the veteran in February 
and March 1999 at his address in Alabama.  While the veteran 
failed to report for the examinations referenced in the 
letters, the letters were not returned; the second letter was 
a certified letter.  The appellant reported that in 
March 2000 she moved to her current address in Alabama and 
the veteran moved to Crowley, Louisiana.  She reported that 
it was her belief that the veteran would return to Alabama 
after he had an eye implant from the VA hospital in New 
Orleans.  

A statement submitted by the appellant's daughter reflects 
that the veteran had gone to Louisiana to obtain an eye 
implant.  It was expected that he would return home to the 
appellant after that.  

Statements submitted by the veteran's son, dated in July 2003 
and January 2004, reflect that the veteran and appellant 
lived together until the veteran left to have his eyes taken 
care of.  The son reported that the veteran left his personal 
belongings behind.  He later sent someone to collect the 
belongings.  He was never seen again.  It was after the 
veteran left that the appellant had to go live with her 
daughter.  This is the address reported by the appellant, in 
her July 2002 statement, that she moved to in March 2000.  

March 2004 statements from neighbors of the veteran and 
appellant, and an acquaintance of the veteran, reflect that 
the veteran left the appellant in approximately April 2000.  
The appellant remained for approximately one and one-half 
months after the veteran left.  

The appellant's July 2002 statement with respect to where she 
and the veteran resided is reasonably consistent with the 
other evidence of record.  While it does not fit precisely in 
terms of dates with other evidence of record, i.e., in 
January 2000 the Post Office notified VA that the veteran had 
a new address in Louisiana, and lay statements indicate that 
the appellant and veteran resided together as late as 
April 2000, the appellant's statement is generally consistent 
with the record with respect to where the veteran reported 
that he was living when he was alive.  Therefore, the Board 
concludes that a preponderance of the evidence supports the 
conclusion that the veteran and the appellant resided 
together from the time of their marriage in November 1997 
until they separated sometime during the first four months of 
2000.  

There is no evidence of record which indicates that the 
appellant deserted the veteran at the time of their 
separation in early 2000.  All of the evidence of record 
indicates that it was the veteran who left the appellant in 
early 2000 for the purpose of traveling to Louisiana to stay 
with his sister while he had eye surgery at a VA hospital.  
Thereafter, the appellant went to live with her daughter.  In 
this respect, it should be noted that the appellant was born 
in 1923 and the veteran was born in 1921.  In 2000, they were 
each in their 70s and it is not unreasonable that they might 
find it necessary to live with someone, rather than alone, 
for reasons of age and health.  Therefore, the Board 
concludes that a preponderance of the evidence supports the 
conclusion that the separation of the appellant and the 
veteran in early 2000 was either by mutual consent or was 
procured by the veteran without any fault on the part of the 
appellant.  Therefore, the continuity of the cohabitation is 
not considered as having been broken and the appellant is 
considered to have continuously cohabitated with the veteran.  
Accordingly, she may be recognized as the surviving spouse of 
the veteran.  

Although the RO has provided the appellant notice under the 
Veterans Claims Assistance Act of 2000, it is immaterial 
because this decision provides a full grant of the benefit 
sought on appeal.  


ORDER

The appellant is entitled to recognition as the surviving 
widow of the veteran for purposes of VA death pension 
benefits and the appeal is granted.  



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


